DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: on page 2, line 30 of the specification, there is no period to end the sentence.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 12, 13, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 4, 12, and 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation, "a pH of greater than 7," and the claim also recites "a pH from 7 to 12" which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Charlesworth et al. (US 20160221849 A1) in view of Holme et al. (Thermal depolymerization of alginate in the solid state, Carbohydrate Polymers 54 (2003) 431–438).
Regarding claim 1, Charlesworth discloses a method of inhibiting formation of scale on equipment in contact with a produced fluid containing a scale-forming divalent cation (abstract, [0009]), said method involving the use of alginate at a concentration of 1% alginate (0038), adding an effective amount of an alginate to effectively react with (crosslink with) the divalent cation in the produced fluid (0009), and separating the crosslinked alginate from the produced fluid (0009). Charlesworth further discloses adding alginate to the produced fluid as a sodium alginate solution, and teaches that an upper limit of the alginate solution concentration can be determined when the alginate starts to become “increasingly viscous and insoluble” (0038). However, Charlesworth does not disclose a thermal modification step to produce an “activated alginate” prior to the step of adding the alginate to the produced fluid, as presently recited.
Holme teaches a method of thermally modifying, through depolymerization, of an alginate (abstract). Holme discloses how to control a thermal depolymerization of alginate to obtain a desirable molecular weight or viscosity (p 432, upper left). Holme further teaches a degree of depolymerization (section 2.5) corresponding to varying solubility and viscosity of the alginate and that, when heated, the alginate viscosity decreases as a function of time (Fig. 1). 
One would have understood from Charlesworth’s disclosure (0009-0010) that, as the concentration of the alginate solution increases in the produced fluid as it is being added, the amount of calcium ions which can be removed also increases. Considering Charlesworth’s teaching in [0038], one would have been motivated to decrease the viscosity of a sodium alginate in order to increase the concentration of sodium alginate solution which can be added to the produced fluid, thereby increasing the amount of calcium which can be removed. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat the alginate disclosed by Charlesworth for any appropriate duration and/or at any appropriate temperature in order to achieve the desired degree of depolymerization and associated viscosity, as described by Holme, including to achieve a degree of depolymerization corresponding to a solubility in water and glycol phases in less than 60 seconds at 1% by weight at 25˚C, as presently recited.
Regarding claim 2, modified Charlesworth suggests a method as outlined in the rejection of claim 1. However, modified Charlesworth does not disclose the thermal modification of an alginate precursor using an open container or under inert atmosphere, in addition to the previously mentioned elements of claim 1.
Holme teaches a method as outlined in the rejection of claim 1. Holme further teaches that the thermal modification of the alginate solution is “not to be dependent upon the presence of oxygen” (conclusion). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to carry out the method described in claim 1 in an open container or inert atmosphere if the method is not dependent on the presence of oxygen.
Regarding claims 3 and 4, Charlesworth discloses a method as outlined in the rejection of claim 1. However, Charlesworth does not disclose the thermal modification of an alginate precursor at a temperature of 80˚C or greater, in addition to the previously mentioned elements of claim 1.
Holme teaches a method as outlined in the rejection of claim 1. Holme further teaches that viscosity decreases as a hyperbola by time, and the rate of depolymerization increases as expected with increasing temperature (3.1 and Fig. 1).
Considering Holme, one would have understood the effects increasing time and temperature would have on alginate viscosity. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat the alginate disclosed by Charlesworth for any appropriate duration and/or at any appropriate temperature in order to achieve the desired degree of depolymerization and associated viscosity, as disclosed by Holme, including temperatures and durations within the presently claimed ranges.
Regarding claims 5, 7 and 8, Charlesworth discloses a method of inhibiting formation of scale on equipment in contact with a produced fluid containing a scale-forming divalent cation (abstract, [0009]), said method involving adding alginate in an amount effective to react with the divalent cation in the produced fluid (0009) and separating crosslinked alginate from the produced fluid (0009). Charlesworth further discloses that an upper limit of the concentration of alginate solution added to the produced fluid is characterized by the alginate complex becoming “increasingly viscous and insoluble” (0038). However, Charlesworth does not disclose a heating step to form a thermally activated alginate within the duration and temperature ranges recited in the instant claims.
Holme teaches a method of thermally modifying, through depolymerization, of an alginate precursor (abstract). Holme further teaches a degree of depolymerization (section 2.5) corresponding to varying solubility and viscosity of the alginate and that, when heated, the alginate viscosity decreases as a function of time (Fig. 1).
One would have understood from Charlesworth’s disclosure (0009-0010) that, as the concentration of the alginate solution increases in the produced fluid as it is being added, the amount of calcium ions which can be removed also increases. Considering Charlesworth’s teaching in [0038], one would have been motivated to decrease the viscosity of a sodium alginate in order to increase the concentration of the sodium alginate solution which can be added to the produced fluid, thereby increasing the amount of calcium which can be removed. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat the alginate disclosed by Charlesworth for any appropriate duration and/or at any appropriate temperature in order to achieve the desired degree of depolymerization and associated viscosity, as described by Holme, including for a duration within the presently claimed range and at a temperature within the presently claimed ranges.
Regarding claim 6, Charlesworth discloses a method as outlined in the rejection of claim 5. However, Charlesworth does not disclose the thermal modification of an alginate precursor using an open container or under inert atmosphere, in addition to the previously mentioned elements of claim 5.
Holme teaches a method as outlined in the rejection of claim 5. Holme further teaches that the thermal modification of the alginate solution is “not to be dependent upon the presence of oxygen” (conclusion). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to carry out the method described in claim 5 in an open container or inert atmosphere if the method is not dependent on the presence of oxygen.
Regarding claims 9 and 10, Charlesworth discloses a method of inhibiting formation of scale on equipment in contact with a produced fluid containing a scale-forming divalent cation (abstract, [0009]), said method involving adding alginate in an amount effective to react with the divalent cation in the produced fluid (0009), separating crosslinked alginate from the produced fluid (0009), and a 5% alginate solution (0038). Charlesworth further discloses that the upper limit of the concentration of the alginate solution to be added to the produced fluid is determined by when the solution becomes “increasingly viscous and insoluble” (0038). However, Charlesworth does not disclose an activated alginate having a viscosity at 5% w/w of 10 cP or less at 4˚C.
Holme teaches a method of thermally modifying, through depolymerization, of an alginate (abstract). Holme further teaches a degree of depolymerization (section 2.5) corresponding to varying solubility and viscosity of the alginate and that, when heated, the alginate viscosity decreases as a function of time (Fig. 1).
One would have understood from Charlesworth’s disclosure (0009-0010) that, as the concentration of the alginate solution increases in the produced fluid as it is being added, the amount of calcium ions which can be removed also increases. Considering Charlesworth’s teaching in [0038], one would have been motivated to decrease the viscosity of a sodium alginate in order to increase the concentration of sodium alginate solution which can be added to the produced fluid, thereby increasing the amount of calcium which can be removed. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat the alginate disclosed by Charlesworth for any appropriate duration and/or at any appropriate temperature in order to achieve the desired degree of depolymerization and associated viscosity, as described by Holme, including to a degree of depolymerization corresponding to a viscosity in water  at 5% w/w of 10 cP at 4˚C, as presently recited.
Regarding claim 11, Charlesworth discloses a method as outlined in the rejection of claim 10. However, Charlesworth does not disclose the thermal modification of the alginate precursor in an open container or under an inert atmosphere, in addition to the previously mentioned elements of claim 9.
Holme teaches a method as outlined in the rejection of claim 10. Holme further teaches that the thermal modification of the alginate solution is “not to be dependent upon the presence of oxygen” (conclusion). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to carry out the method described in claim 10 in an open container or inert atmosphere if the method is not dependent on the presence of oxygen.
Regarding claims 12 and 13, Charlesworth discloses a method as outlined in the rejection of claim 11. However, Charlesworth does not disclose the thermal modification of an alginate precursor at a temperature of 80˚C or greater (as recited in claim 12) or from 140-180 C for at least 24 hours (as recited in claim 13), in addition to the previously mentioned elements of claim 11.
Holme teaches a method as outlined in the rejection of claim 11. Holme further teaches that viscosity decreases as a hyperbola by time, and the rate of depolymerization increases as expected with increasing temperature (3.1 and Fig. 1).
Considering Holme, one would have understood the effects increasing time and temperature would have on alginate viscosity. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat the alginate disclosed by Charlesworth for any appropriate duration and/or at any appropriate temperature in order to achieve the desired degree of depolymerization and associated solubility or viscosity, including a temperature and/or duration within the presently claimed ranges.
Regarding claims 14 and 23, Charlesworth and Holme suggest a method as outlined in the rejection of claim 1. However, modified Charlesworth does not disclose that the activated alginate has an average particle size diameter of 1.4 µm or less, or comprises particles having a diameter of 1.0 µm or less, in addition to the previously mentioned elements of claim 1. 
The instant specification (p 33, lines 1-6) discloses a particle size analysis of alginates, and shows that thermally degraded alginate has a smaller particle size than unadulterated alginate. Charlesworth and Holme suggest a method of subjecting an alginate to thermal treatment which is substantially similar to the method described in the instant specification. There is reasonable basis to conclude, therefore, that the particle size of the alginate suggested by modified Charlesworth would similarly decrease as a result of the heating thereof. As set forth in the rejection of claim 1 above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat the alginate disclosed by Charlesworth for any appropriate duration and/or at any appropriate temperature in order to achieve the desired degree of depolymerization and associated viscosity, including to a degree of depolymerization and viscosity corresponding to a particle size within the presently claimed ranges.
Regarding claims 15 and 16, Charlesworth and Holme suggest a method as outlined in the rejection of claim 5. However, modified Charlesworth does not disclose that the activated alginate exhibits increased rate of dissolution in water and glycol compared to the alginate precursor, in addition to the previously mentioned elements of claim 5.
The instant specification discloses (p 33, lines 7-16 and Table 4) that thermally degraded alginate results in “very rapid dissolution” in water (and solubility in water and glycol), while unadulterated alginate dissolves slowly in water (and was sparingly soluble in water and glycol). Charlesworth and Holme suggest a method of subjecting an alginate to thermal treatment which is substantially similar to the method described in the instant specification. There is reasonable basis to conclude, therefore, that the solubility of the alginate suggested by modified Charlesworth would similarly increase as a result of the heating thereof.  As set forth in the rejection of claim 1 above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat the alginate disclosed by Charlesworth for any appropriate duration and/or at any appropriate temperature in order to achieve the desired degree of depolymerization and associated viscosity, including to a degree of depolymerization and viscosity corresponding to an increased rate of dissolution as presently recited in claim 15, and to a solubility as recited in claim 16.
Regarding claim 17, Charlesworth and Holme suggest a method as outlined in the rejection of claim 1. However, modified Charlesworth does not disclose increased kinetics of complexation with the divalent cation in the activated alginate when compared to the alginate precursor, in addition to the previously mentioned elements of claim 1.
The instant specification (page 32, line 6) teaches that thermally degraded alginate has “much faster kinetics of complexation.” Charlesworth and Holme suggest a method of subjecting an alginate to thermal treatment which is substantially similar to the method described in the instant specification. There is reasonable basis to conclude, therefore, that the kinetics of complexation of the alginate suggested by modified Charlesworth would similarly increase as a result of the heating thereof. As set forth in the rejection of claim 1 above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat the alginate disclosed by Charlesworth for any appropriate duration and/or at any appropriate temperature in order to achieve the desired degree of depolymerization and associated viscosity, including to a degree of depolymerization and viscosity corresponding to an increase in kinetics of complexation as presently recited.
Regarding claim 18, modified Charlesworth suggests a method as outlined in the rejection of claim 1. However, Charlesworth does not disclose activated alginate with a molecular weight of 500,000 Da or less, in addition to the previously mentioned elements of claim 1.
However, as set forth in the rejection of claim 1, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat the alginate disclosed by Charlesworth for any appropriate duration and/or at any appropriate temperature in order to achieve the desired degree of depolymerization and associated viscosity, including a degree of depolymerization corresponding to a molecular weight within the presently claimed range.
Regarding claim 19, Charlesworth discloses a method as outlined in the rejection of claim 1. Charlesworth further discloses a solution comprising 5% alginate (0038).
Holme teaches a method as outlined in the rejection of claim 1. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the 5% concentration as disclosed by Charlesworth for the desired solubility or viscosity.
Regarding claim 20, Charlesworth discloses a method as outlined in the rejection of claim 19. However, Charlesworth does not disclose an activated alginate solution having a viscosity from about 2.3 cP to less than 10 cP at 4 C in addition to the previously mentioned elements of claim 1.
Holme teaches a method as outlined in the rejection of claims 1 and 19. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat the alginate disclosed by Charlesworth for any appropriate duration and/or at any appropriate temperature in order to achieve the desired degree of depolymerization and associated viscosity, including a degree of depolymerization corresponding to a viscosity within the presently claimed range.
Regarding claim 21, modified Charlesworth suggests a method as outlined in the rejection of claim 1. Charlesworth further discloses a range of ratios of divalent cation wherein alginate can be used to inhibit scale, said range disclosing a lower limit being less than 10 ppm and the upper limit being a saturation point (0040). However, Charlesworth does not explicitly disclose utilizing a ratio of 300 ppm divalent cation to activated alginate, in addition to the previously mentioned elements of claim 1.
Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, therefore, to use an activated alginate solution to inhibit scale at any quantity of divalent cation within Charlesworth’s disclosed range of less than 10 ppm to the cation saturation point, including a quantity corresponding to a ratio of 300 ppm cation to 1% activated alginate as presently recited.
Regarding claim 22, modified Charlesworth suggests a method as outlined in the rejection of claim 1. Charlesworth further discloses the use of a calcium cation as a divalent cation (abstract).
Regarding claim 24, modified Charlesworth suggests a method as outlined in the rejection of claim 1. Charlesworth further discloses the use of a centrifuge to remove alginate complex (0046).
Regarding claim 25, modified Charlesworth suggests a method as outlined in the rejection of claim 1. Charlesworth further discloses separating and redissolving the crosslinked alginate, thus returning it to a reusable form (0009). See also [0067]. Considering Charlesworth’s teaching that the alginate is returned to a reusable form, it would have been obvious to the person having ordinary skill in the art to reuse (i.e., recycle) the activated alginate in the process of modified Charlesworth.
Regarding claim 26, modified Charlesworth suggests a method as outlined in the rejection of claim 25. Charlesworth further discloses the redissolution of alginate by adding an acid and washing fluid to the crosslinked alginate (0067-68).
Regarding claim 27, modified Charlesworth suggests a method as outlined in the rejection of claim 1. Charlesworth further discloses the introduction of the solution into a pipeline (0045).
Regarding claim 28, modified Charlesworth suggests a method as outlined in the rejection of claim 1. Charlesworth further teaches that the method can be used where common scale inhibitors are not viable, including operations with high pH [0047]. One having ordinary skill in the art would have reasonably interpreted “high pH” as meaning a pH above neutral (above pH of 7). It would have been obvious to the person having ordinary skill in the art, therefore, to have utilized the method of modified Charlesworth in an operation where the produced fluid has a high pH, including operations wherein the produced fluid has a pH within the presently claimed range of 7-12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN B SWECKER whose telephone number is (571)272-2618. The examiner can normally be reached Monday - Friday 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.S./Examiner, Art Unit 1766                                                                                                                                                                                                        

/RACHEL KAHN/Primary Examiner, Art Unit 1766